Exhibit 10.3

RESTRICTED STOCK UNIT AWARD AGREEMENT

RigNet, Inc. Omnibus Incentive Plan

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between RigNet, Inc. a Delaware corporation (the “Company”), and the Holder
effective as of the Grant Date pursuant to the RigNet, Inc. Omnibus Incentive
Plan (the “Plan”), a copy of which previously has been made available to the
Holder and the terms and provisions of which are incorporated by reference
herein. The Company hereby grants to the Holder the Restricted Stock Units
specified herein (the “RSUs”):

 

  Holder:    _###PARTICIPANT_NAME###__   Grant Date:   
_###GRANT_DATE###________                        Number of RSUs:   
_###TOTAL_AWARDS###_____   Vesting Schedule    The RSUs that are granted hereby
shall be subject to the Forfeiture Restrictions during the Period of
Restriction. The Forfeiture Restrictions shall lapse as to the RSUs that are
awarded hereby in accordance with the following schedule, provided that the
Holder’s employment with the Company and its Affiliates has not terminated prior
to the applicable lapse date:      ###VEST_SCHEDULE_TABLE###

 

1.

Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

 

  a.

“Cause” is defined as any of the following: (i) the Holder’s plea of guilty or
nolo contendere, or conviction of a felony or a misdemeanor involving moral
turpitude; (ii) any act by the Holder of fraud or dishonesty with respect to any
aspect of the Company’s business including, but not limited to, falsification of
Company records; (iii) the Holder’s failure to perform his duties (other than by
reason of Disability); (iv) the Holder’s engagement in misconduct that is
materially injurious to the Company (monetarily or otherwise); (v) the Holder’s
breach of any confidentiality, noncompetition or non-solicitation obligations to
the Company, including but not limited to engagement in Detrimental Activity;
(vi) the Holder’s commencement of employment with an unrelated employer;
(vii) material violation by the Holder of any of the Company’s written policies,
including but not limited to any harassment and/or non-discrimination policies;
or (viii) the Holder’s gross negligence in the performance of his or her duties.

 

  b.

“Confidential Information” means material of a secret or confidential nature
relating to the business, products, or services of the Company or any Affiliate
acquired by the Holder during employment with the Company or any Affiliate.
“Confidential Information” excludes any information readily available to members
of the general public.

 

- 1 -



--------------------------------------------------------------------------------

  c.

“Detrimental Activity” shall include, unless otherwise modified by the Company
in connection with a Change in Control: (i) rendering services for any person or
organization, or engaging directly or indirectly in any business, which is or
becomes competitive with the Company or any Affiliate; (ii) disclosing to anyone
outside the Company or any Affiliate, other than the Company’s or any
Affiliate’s business, without prior written authorization from the Company or
any Affiliate, any Confidential Information; (iii) soliciting, interfering,
inducing, or attempting to cause any employee of the Company or any Affiliate to
leave his or her employment, whether done on the Holder’s own account or on
account of any person, organization, or business which is or becomes competitive
with the Company or any Affiliate; or (iv) directly or indirectly soliciting the
trade or business of any customer of the Company or any Affiliate.

 

  d.

“Forfeiture Restrictions” shall mean the prohibitions and restrictions set forth
herein with respect to the sale or other disposition of the RSUs issued to the
Holder hereunder and the obligation to forfeit and surrender such RSUs to the
Company.

 

  e.

“Good Reason” means the occurrence of any of the following without the Holder’s
prior written consent: (i) a material adverse change in the Holder’s position,
authority, duties or responsibilities, excluding a change in reporting
relationships; (ii) a material reduction in the Holder’s base salary; (iii) a
material diminution of the Holder’s employee benefits (including but not limited
to medical, dental, life insurance and long-term disability plans); or (iv) the
relocation of the Holder’s principal place of employment by more than 50 miles
from such location as of the Grant Date. Notwithstanding the foregoing, a “Good
Reason” shall not exist unless the Holder notifies the Company of the existence
of the condition described in this Section 1(c) within ninety (90) days of the
initial existence of the condition and the Company does not remedy the condition
within thirty (30) days following receipt of such notice.

 

  f.

“Period of Restriction” shall mean the period during which RSUs are subject to
Forfeiture Restrictions.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

2.

Transfer Restrictions. The RSUs granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of. Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company shall not be bound thereby. Further, any
shares of the Stock granted hereby upon vesting of the RSUs (the “Shares”) may
not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable securities laws. The Holder also agrees that the
Company may (a) refuse to cause the transfer of the Shares to be registered on
the applicable stock transfer records of the Company if such proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of any applicable securities law; and (b) give related instructions to
the transfer agent, if any, to stop registration of the transfer of the Shares.
The Shares are registered with the Securities and Exchange Commission under a
Registration Statement on Form S-8. A Prospectus describing the Plan and the
Shares is available from the Company.

 

- 2 -



--------------------------------------------------------------------------------

3.

Vesting.

 

  a.

Forfeiture. If the Holder ceases to be employed by the Company or an Affiliate
for any reason before the applicable lapse date, other than in accordance with
subsections (b) and (c) below, the Forfeiture Restrictions then applicable to
the RSUs shall not lapse and all the RSUs then subject to the Forfeiture
Restrictions shall be forfeited to the Company on the date the Holder ceases to
be employed by the Company or an Affiliate. If the Holder breaches, before the
applicable lapse date, any non-competition, confidentiality, restrictive
covenant or other similar agreement with the Company to which the Holder is
subject, the Forfeiture Restrictions then applicable to the RSUs shall not lapse
and all the RSUs then subject to the Forfeiture Restrictions shall be forfeited
to the Company on the date the Holder breaches such agreement or covenant.

 

  b.

Death or Disability. If the Holder’s employment terminates due to death or
Disability, all unvested RSUs shall automatically become 100% vested on the
Holder’s date of termination.

 

  c.

Change in Control. If a Change in Control occurs and the Holder’s employment is
terminated by the Company or an Affiliate without Cause or by the Holder for
Good Reason, and the Holder’s date of termination occurs within twelve
(12) months following the Change in Control, all unvested RSUs shall
automatically become 100% vested on the Holder’s date of termination.

 

4.

RSUs Do Not Award Any Rights of a Shareholder. The Holder shall not have the
voting rights or any of the other rights, powers or privileges of a holder of
Stock with respect to the RSUs that are awarded hereby. Only after a share is
issued in exchange for an RSU will the Holder have all of the rights of a
shareholder with respect to such share of Stock issued in exchange for an RSU.

 

5.

Delivery of Shares. Upon the lapse of the Forfeiture Restrictions with respect
to the RSUs granted hereby, the Company shall cause to be delivered to the
Holder the Shares evidenced by stock certificates representing the Shares with
the appropriate legends affixed thereto, appropriate entry on the books of the
Company or of a duly authorized transfer agent, or other appropriate means as
determined by the Company, and such Shares shall be transferable by the Holder.

 

6.

Capital Adjustments and Reorganizations. The existence of the RSUs shall not
affect in any way the right or power of the Company or any company the stock of
which is awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

 

- 3 -



--------------------------------------------------------------------------------

7.

Covenant Not To Compete; Solicit or Disclose Confidential Information.

 

  a.

The Holder acknowledges that he or she is in possession of and has access to
Confidential Information and that he or she will continue to have such
possession and access during employment by the Company. The Holder also
acknowledges that the Company’s business, products and services are highly
specialized and that it is essential that they be protected, and, accordingly,
the Holder agrees that as partial consideration for the RSUs granted herein that
should the Holder engage in any Detrimental Activity at any time during his or
her employment or during a period of one year following his or her termination,
the Company shall be entitled to: (i) recover from the Holder the value of any
portion of the RSUs that has been paid; (ii) seek injunctive relief against the
Holder pursuant to the provisions of subsection (b) below; (iii) recover all
damages, court costs, and attorneys’ fees incurred by the Company in enforcing
the provisions of this Agreement; and (iv) set off any such sums to which the
Company is entitled hereunder against any such sum which may be owed to the
Holder by the Company.

 

  b.

Because of the difficulty of measuring economic losses to the Company as a
result of a breach of the foregoing covenants, and because of the immediate and
irreparable damage that could be caused to the Company for which it would have
no other adequate remedy, the Holder agrees that the foregoing covenants may be
enforced by the Company in the event of breach by him or her by injunction
relief and restraining order, without the necessity of posting a bond, and that
such enforcement shall not be the Company’s exclusive remedy for a breach but
instead shall be in addition to all other rights and remedies available to the
Company.

 

  c.

The covenants and provisions of this Section 7 are severable and separate, and
the unenforceability of any specific covenant or provision shall not affect the
enforceability of any other covenant or provision. Moreover, in the event any
arbitrator or court of competent jurisdiction shall determine that the scope or
time set forth are unreasonable, then it is the intention of the parties that
such restrictions be enforced to the fullest extent which the panel or court
deems reasonable, and this Agreement shall thereby be reformed.

 

  d.

Each of the covenants in this Section 7 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of the Holder against the Company, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of such covenants or provisions.

 

8.

Tax Withholding. To the extent that the receipt of the RSUs or the lapse of any
Forfeiture Restrictions results in income to the Holder for federal, state or
local income, employment or other tax purposes with respect to which the Company
or any Affiliate has a withholding obligation, the Holder shall deliver to the
Company at the time of such receipt or lapse, as the case may be, such amount of
money as the Company or any Affiliate may require to meet its obligation under
applicable tax laws or regulations, and, if the Holder fails to do so, the
Company is authorized to withhold from the Shares granted hereby or from any
cash or stock remuneration then or thereafter payable to the Holder in any
capacity any tax required to be withheld by reason of such resulting income.

 

9.

No Fractional Shares. All provisions of this Agreement concern whole shares. If
the application of any provision hereunder would yield a fractional share, such
fractional share shall be rounded down to the next whole share if it is less
than 0.5 and rounded up to the next whole share if it is 0.5 or more.

 

- 4 -



--------------------------------------------------------------------------------

10.

Nontransferability. This Agreement is not transferable by the Holder otherwise
than by will or by the laws of descent and distribution.

 

11.

Employment Relationship. For purposes of this Agreement, the Holder shall be
considered to be in the employment of the Company and its Affiliates as long as
the Holder has an employment relationship with the Company and its Affiliates.
The Committee shall determine any questions as to whether and when there has
been a termination of such employment relationship, and the cause of such
termination, under the Plan and the Committee’s determination shall be final and
binding on all persons.

 

12.

Not an Employment Agreement. This Agreement is not an employment agreement, and
no provision of this Agreement shall be construed or interpreted to create an
employment relationship between the Holder and the Company or any Affiliate, to
guarantee the right to remain employed by the Company or any Affiliate for any
specified term or require the Company or any Affiliate to employ the Holder for
any period of time.

 

13.

Legend. The Holder consents to the placing on the certificate for the Shares an
appropriate legend restricting resale or other transfer of the Shares except in
accordance with all applicable securities laws and rules thereunder.

 

14.

Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be deemed to have been duly given when
delivered or mailed to the Company or the Holder, as applicable, by (a) personal
delivery; (b) United States registered mail, return receipt requested, postage
prepaid, addressed to the Company at the then current address of the Company’s
principal corporate office, or to the Holder at the Holder’s residential address
indicated in the Company’s records; or (c) email to the Company at
LegalDesk@rig.net or to the Holder at the Holder’s email address indicated in
the Company’s records.

 

15.

Amendment and Waiver. Except as otherwise provided herein or in the Plan or as
necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and the Holder. Only a written instrument executed and delivered by the
party waiving compliance hereof shall make any waiver of the terms or
conditions. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company
other than the Holder. The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner effect the right to
enforce the same. No waiver by any party of any term or condition, or the breach
of any term or condition contained in this Agreement, in one or more instances,
shall be construed as a continuing waiver of any such condition or breach, a
waiver of any other condition, or the breach of any other term or condition.

 

16.

Arbitration. In the event of any difference of opinion concerning the meaning or
effect of the Plan or this Agreement, such difference shall be resolved by the
Committee. Any controversy arising out of or relating to the Plan or this
Agreement shall be resolved by arbitration conducted in accordance with the
terms of the Plan. The arbitration shall be final and binding on the parties.

 

- 5 -



--------------------------------------------------------------------------------

17.

Governing Law and Severability. The validity, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.

 

18.

Successors and Assigns. Subject to the limitations which this Agreement imposes
upon the transferability of the RSUs granted hereby, this Agreement shall bind,
be enforceable by and inure to the benefit of the Company and its successors and
assigns, and to the Holder, the Holder’s permitted assigns, executors,
administrators, agents, legal and personal representatives.

 

19.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original for all purposes but all of which taken together
shall constitute one and the same instrument.

 

20.

Recoupment. If the Holder is subject to the Company’s clawback policy (the
“Policy”), the Holder agrees that the RSUs are subject to the terms of the
Policy, as may be amended from time to time.

 

21.

Compliance with Section 409A. It is the Company’s intent that this Agreement be
exempt from the application of, or otherwise comply with, the requirements of
Section 409A. Specifically, any taxable benefits or payments provided under this
Agreement are intended to qualify for the short term deferral exception to
Section 409A to the maximum extent possible. Although the Company will use its
best efforts to avoid the imposition of taxation, interest and penalties under
Section 409A, the tax treatment of the benefits provided under the Plan is not
warranted or guaranteed. Neither the Company, its Affiliates nor their
respective directors, officers, employees or advisers shall be held liable for
any taxes, interest, penalties or other monetary amounts owed by the Holder (or
any other individual claiming a benefit through the Holder) as a result of the
Plan.

[SIGNATURE PAGE FOLLOWS]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Holder and the Company agree and acknowledge that this
grant of Restricted Stock Units is granted under and governed by the terms and
conditions of the Plan and this Agreement.

 

Holder      RigNet, Inc. By:  

                                  

          By:   

/s/ Steven E. Pickett

Name: [_###PARTICIPANT_NAME###]      Name:    Steven E. Pickett        Title:   
CEO & President

 

- 7 -